UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1709


THOMAS A. MCELVY,

                Plaintiff - Appellant,

          v.

NATIONSTAR MORTGAGE, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00502-MSD-TEM)


Submitted:   October 30, 2013              Decided:   November 6, 2013


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. McElvy, Appellant Pro Se. John Curtis Lynch, Jason E.
Manning, Andrew Brian Pittman, TROUTMAN SANDERS, LLP, Virginia
Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas A. McElvy appeals the district court’s order

granting Defendant’s motion for judgment on the pleadings and

dismissing this action arising out of a loan default.                We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                McElvy

v. Nationstar Mortg., LLC, No. 2:12-cv-00502-MSD-TEM (E.D. Va.

Apr. 30, 2013).         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2